Citation Nr: 1814624	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-26 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neck condition claimed as an impinged nerve, as secondary to service-connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Veteran was granted individual unemployability, effective July 11, 2014. 

An appeal has been perfected on the issue of entitlement to service connection for congestive heart failure.  The Veteran has requested a hearing for that appeal and is currently waiting for the hearing to be scheduled. Because of the pending hearing request, that appeal has not been merged with the matter addressed in this remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2017 hearing, the Veteran testified that he was incarcerated for nearly 19 years, and received medical treatment from the prison facility during that time.  Records from the claims file indicate the Veteran was incarcerated on three occasions since January 1987, with a final release date in September 2011.  However, it does not appear efforts have been undertaken to obtain the Veteran's prison medical records. 

Additionally, the Veteran was afforded a VA examination in April 2012 regarding his cervical spine.  The examiner provided an opinion as to whether the Veteran's neck condition was secondary to his service-connected lumbar spine condition, but did not provide an opinion as to whether his neck condition is directly related to his service.

The Board has determined that additional development is required prior to appellate review, and the case is REMANDED for the following action:

1.  Undertake appropriate steps to obtain the Veteran's prison medical records from the Arizona Department of Corrections, dating from the start of the Veteran's incarceration.  If no records are forthcoming, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.  The procedures outlined in 38 C.F.R. § 3.159 must be followed.  Associate any records obtained with the claims file. 

2.  Schedule the Veteran for a VA cervical spine and/or neck examination to obtain an opinion as to the nature and etiology of any cervical spine or neck condition.  All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. Whether the Veteran has a diagnosed cervical spine and/or neck disorder.  If the examiner concludes that the veteran does not have a diagnosed cervical spine and/or neck disorder, the examiner must explain why that conclusion conflicts with any prior diagnoses.

b. Whether any identified cervical spine and/or neck disorder had its onset during service or in any way originated during service.

c. Whether any identified cervical spine and/or neck disorder was caused by any service-connected disorder.

d. Whether any identified cervical spine and/or neck disorder was aggravated by any service-connected disorder.

Service connection is currently in effect for posttraumatic stress disorder (PTSD) and degenerative disc disease of the lumbar spine.

The examiner's attention is drawn to the following:

* November 1969 Reports of Medical History and Medical Examination - The Veteran had normal health with no reports of back problems.

* December 1969 Service Treatment Records - The Veteran reported injuring his spine when heavy bags fell on top of him.  He also reported having chronic back pain for four to five years.  The Veteran complained of back pain, X-rays were taken, and he was treated by the physical therapy clinic.

* July 1971 Reports of Medical Examination - The Veteran had normal health but checked "yes" to recurrent back pain.
* June 2003 VA Medical Records (VAMRs) - The Veteran was noted to have full range of motion of the neck without stiffness.

* 2004 VAMRs - The Veteran reported having neck pain due to a service injury 25 years prior and was prescribed pain medication.

* February 2008 VA Examination Report for the Lumbar Spine - The Veteran reported unloading 50 pound sacks of potatoes from a truck while in service.  He stated the truck suddenly backed up, he was knocked to the ground and had pain in the upper and lower back since that time.  The examiner noted no abnormalities of the cervical spine. 

* August 2008 VAMRs - The Veteran reported having pain in the neck and lower spine.

* December 2010 Statement from the Veteran - Reported injuring his neck during service; alleged he has a pinched nerve and headaches.

* October 2011 VAMRs - The Veteran reported having neck pain and tingling in his fingers.

* April 2012 VA Examination Report for the Cervical Spine - The examiner observed tenderness of the cervical spine but no radiculopathy; noted that X-rays from October 2011 showed mild to moderate disc space narrowing and marginal spurring of the cervical spine; opined there was no relationship of cause or aggravation by the lumbar spine.

* 2013 - 2014 VAMRs - The Veteran reported having neck pain.

* April 2014 Statement from the Veteran - Reported he injured his neck while unloading a truck for the chow hall during service.

* March - June 2017 - The Veteran was noted to not have neck pains.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

